            Case 1:20-cv-00730-LY Document 2 Filed 07/07/20 Page 1 of 27




                         IN THE UNITED STATES DISTRICT COURT
                          FOR THE WESTERN DISTRICT OF TEXAS
                                    AUSTIN DIVISION

IRIS E. SALAZAR,
INDIVIDUALLY, AND AS
INDEPENDENT ADMINISTRATOR
OF THE ESTATE OF LESLIE
YOLANDA SALAZAR                                   §
       Plaintiff,                                 §
                                                  §
                v.                                §
                                                  §   CIVIL ACTION NO.: 1:20-cv-00730
THE CITY OF AUSTIN, TEXAS,
THOMAS BROWN, ELIAS ROBLES                        §
     Defendants                                   §

                          DEFENDANTS’ NOTICE OF REMOVAL

TO THE JUDGES OF THE UNITED STATES DISTRICT COURT FOR THE WESTERN
DISTRICT OF TEXAS, AUSTIN DIVISION:

       COME NOW the City of Austin, Thomas Brown and Elias Robles (“Defendants”) and file

this Notice of Removal, pursuant to 28 U.S.C. § 1441(a), 1443, and 1446(b)(1):

       1.       The above-referenced action is a claim governed by federal law since the Plaintiff

alleges that City of Austin police officers Thomas Brown and Elias Robles used excessive force

which resulted in the death of Plaintiff’s decedent. Plaintiff also alleges that the City of Austin

was responsible for assuring that its employees complied with the laws of the United States and

alleges that the policies and practices of the City of Austin resulted in the death of Plaintiff’s

decedent. This case, therefore, poses federal questions subject to removal under 28 U.S.C. §1331

and §1441(a).

       2.       On June 10, 2020, Defendants were first served with the petition stating these

claims under federal law. This notice of removal is filed within thirty (30) days of that date and

is, therefore, timely under 28 U.S.C. §1446(b).
            Case 1:20-cv-00730-LY Document 2 Filed 07/07/20 Page 2 of 27




       3.      This action is being removed to the District Court of the United States for the

district and division embracing the place where the state court action is pending.

       4.      The City of Austin, Thomas Brown and Elias Robles are the only named defendants

and each has consented to removal.

       5.      Attached to and filed with this Notice of Removal are copies of all process,

pleadings, and other documents on file in the records of the state court for this case, along with a

copy of the docket sheet.

       6.      Simultaneous with the filing of this Notice of Removal, Defendants will file a copy

of the notice with the Clerk of the 98th Judicial District Court of Travis County, Texas, under

Cause No. D-1-GN-20-003037.

       7.      As evidenced by the certificate below, Defendants have served counsel for Plaintiff

with a copy of this notice.

       WHEREFORE PREMISES CONSIDERED, Defendants respectfully request that this case

be removed from the 98th Judicial District Court of Travis County, Texas to the United States

District Court for the Western District of Texas, Austin Division; and that the United States District

Court issue such notices and orders necessary to bring before it all proper parties, and such other

orders and notices as may be authorized by law.

                                               RESPECTFULLY SUBMITTED,

                                               ANNE MORGAN, CITY ATTORNEY
                                               MEGHAN RILEY, CHIEF OF LITIGATION

                                               /s/ H. Gray Laird III
                                               H. Gray Laird
                                               Assistant City Attorney
                                               State Bar No. 24087054
                                               gray.laird@austintexas.gov
                                               City of Austin Law Department
                                               P.O. Box 1546
                                               Austin, Texas 78767-1546
                                                  2
          Case 1:20-cv-00730-LY Document 2 Filed 07/07/20 Page 3 of 27




                                               Telephone: (512) 974-1342
                                               Facsimile: (512) 974-1311

                                               ATTORNEYS FOR DEFENDANTS


                                 CERTIFICATE OF SERVICE

       This is to certify that I have served a copy of the foregoing on all parties, or their attorneys

of record, in compliance with the Federal Rules of Civil Procedure, on this 7th day of July, 2020,

as follows:


Via e-Service and/or facsimile:
Scott S. Cooley
Texas Bar No. 00796394
Jackie P. Paltrun
Texas Bar No. 24087140
512 E. Fourth St.
Lampasas, Texas 76550
Tel. (512) 556-6228
Fax. (844) 318-6073
Scott@lampasaslawyer.com
ATTORNEYS FOR PLAINTIFF


                                               /s/ H. Gray Laird III
                                               H. Gray Laird




                                                  3
Case 1:20-cv-00730-LY Document 2 Filed 07/07/20 Page 4 of 27




             EXHIBIT
                                                 (https://www.traviscountytx.gov)
                                 Case 1:20-cv-00730-LY Document 2 Filed 07/07/20 Page 5 of 27
District Clerk - AARO - Attorney Access to Records Online

Details
Updated : Tuesday, July 7, 2020 4:37:19 AM

Cause Number                                                                                                      Request Documents (https://www.traviscountytx.gov/district-clerk
D-1-GN-20-003037
Style                                                                                                               New Search (/aaro/)
SALAZAR V CITY OF AUSTIN
Filed Date
6/8/2020
Court
98
Type
WRONGFUL DEATH (GEN LIT )
Case Status
PENDING
Action/Offense
Hearing Date


Attorney             Type             Party - Full/Business                          Party - Person
COOLEY SCOTT S.      PLAINTIFF                                                       MCGARVEY , DANIEL
                     DEFENDANT                                                       ROBLES , ELIAS
                     DEFENDANT                                                       BROWN , THOMAS
                     OTHER            ESTATE OF LESLIE YOLANDA SALAZAR
COOLEY SCOTT S.      PLAINTIFF                                                       SALAZAR , IRIS E
                     DEFENDANT        CITY OF AUSTIN TEXAS


Date           Court Party Description                                  Category      Pages
6/16/2020      98        DF    ISS:CITATION                             ISSUANCE 1            Download (/aaro/Default/GetPdf?barCodeId=7147842)
6/16/2020      98        DF    ISS:CITATION                             ISSUANCE 1            Download (/aaro/Default/GetPdf?barCodeId=7147825)
6/16/2020      98        DF    ISS:CITATION                             ISSUANCE 1            Download (/aaro/Default/GetPdf?barCodeId=7147784)
6/8/2020       98        PL    ORIGINAL PETITION/APPLICATION PET-PL                   19      Download (/aaro/Default/GetPdf?barCodeId=7137995)



 Request Documents (https://www.traviscountytx.gov/district-clerk/records-request)

   New Search (/aaro/)




                                                                                                                                  © 2020 Travis County, Texas - All rights reserved.
             Case 1:20-cv-00730-LY Document 2 Filed 07/07/20 Page 6 of 27
                                                                                   6/8/2020 11:42 AM
                                                                                                    Velva L. Price
                                                                                                   District Clerk
                                                                                                   Travis County
                                          D-1-GN-20-003037                                      D-1-GN-20-003037
                                 CAUSE NO. ________________
                                                                                               Victoria Benavides




                                                                                               e
 IRIS E. SALAZAR,                                     §           IN THE DISTRICT COURT




                                                                                            ic
 INDIVIDUALLY, AND AS                                 §
 INDEPENDENT ADMINISTRATOR OF                         §




                                                                                        Pr
 THE ESTATE OF LESLIE YOLANDA                         §
 SALAZAR,                                             §




                                                                                   L.
                                                                 98th
       PLAINTIFF,                                     §           _____ JUDICIAL DISTRICT
 V.                                                   §




                                                                                a
                                                      §




                                                                             lv
 THE CITY OF AUSTIN, TEXAS;                           §




                                                                        Ve
 THOMAS BROWN; ELIAS ROBLES,                          §
      DEFENDANTS.                                     §           TRAVIS COUNTY, TEXAS




                                                                    k
                             PLAINTIFF'S ORIGINAL PETITION




                                                                 er
 TO THE HONORABLE DISTRICT COURT:




                                                             Cl
        NOW COMES Iris E. Salazar, Individually and as Independent Administrator of the
                                                          ct
                                                    tri
 Estate of Leslie Yolanda Salazar, Plaintiff, complaining of and about The City of Austin, Texas,
                                                is

 and police officers Thomas Brown and Elias Robles, Defendants, and for cause of action shows
                                           .D


 as follows:
                                      Co




                            DISCOVERY CONTROL PLAN LEVEL
                                  is




        1.      Plaintiff intends that discovery be conducted under Discovery Level 2.
                             av




                                    PARTIES AND SERVICE
                         Tr




        2.      Plaintiff, Iris E. Salazar, is an individual who resides in the state of Texas. Iris E.
                    y




 Salazar is the surviving mother of Leslie Yolanda Salazar and the Independent Administrator of
                 op




 the Estate of Leslie Yolanda Salazar. Plaintiff brings this action in her individual capacity and in
          lc




 her capacity as Independent Administrator. The last three digits of the social security number of
        ia
     fic




 Iris E. Salazar are *304. The last three digits of the driver's license number of Iris E. Salazar are
  of




 *743. Plaintiff is entitled to bring this action on behalf of all beneficiaries pursuant to TEX.
Un




 CIV. PRAC. & REM. CODE ANN. § 71.004(b) and (c).

        3.      The names of the wrongful death beneficiaries and their relationship to Leslie

                                                  1
             Case 1:20-cv-00730-LY Document 2 Filed 07/07/20 Page 7 of 27




 Yolanda Salazar, decedent, are as follows:




                                                                                           e
        Name: Iris E. Salazar




                                                                                        ic
        Relationship: Mother




                                                                                    Pr
        Name: Daniel McGarvey, II
        Relationship: Father




                                                                               L.
 The survival portion of this petition is brought by plaintiff in her capacity as the Independent




                                                                            a
                                                                         lv
 Administrator of the Estate of Leslie Yolanda Salazar pursuant to Texas Civil Practice &




                                                                    Ve
 Remedies Code § 71.021.




                                                                 k
        4.       Defendant City of Austin, Texas (“the City”), is and was a home-rule, municipal




                                                              er
                                                          Cl
 corporation and political subdivision of the State of Texas and existing under the laws of the


                                                     ct
 State of Texas, with the capacity to be sued. The City is responsible for the actions, omissions,
                                                  tri
 policies, procedures, practices, and customs of its various agents and agencies, including the
                                              is

 Austin Police Department (“APD”) and its agents and employees. At all relevant times, the City
                                          .D



 was responsible for assuring that the actions, omissions, policies, procedures, practices, and
                                     Co




 customs of the APD and its employees and agents complied with the laws of the United States
                                 is




 and of the State of Texas. At all relevant times, the City was the employer of Defendants
                             av




 Thomas Brown and Elias Robles.
                         Tr




        5.       Pursuant to Texas Civil Practice and Remedies Code Section 17.024(b),
                    y




 Defendant City may be served by serving the mayor, clerk, secretary, or treasurer of the City at
                 op




 301 West 2nd Street, Austin, Texas 78701.
          lc




        6.       Defendant Thomas Brown is an individual who, upon information and belief,
        ia
     fic




 resides in or around Travis County, Texas, and who may be served at his last known place of
  of




 business: Austin Police Department; 715 E. 8th St., Austin, Texas 78701-3300, or wherever he
Un




 may be found.



                                                2
                Case 1:20-cv-00730-LY Document 2 Filed 07/07/20 Page 8 of 27




          7.       Defendant Elias Robles is an individual who, upon information and belief, resides




                                                                                                  e
 in or around Travis County, Texas, and who may be served at his last known place of business:




                                                                                               ic
                                                                                           Pr
 Austin Police Department; 715 E. 8th St., Austin, Texas 78701-3300, or wherever he may be

 found.




                                                                                      L.
          8.       Brown and Robles were at all relevant time police officers for APD. They were




                                                                                  a
                                                                               lv
 acting under color of law within the course and scope of their duties as officers for the APD at all




                                                                          Ve
 relevant times. Also at all relevant times, Brown and Robles were acting with the complete




                                                                       k
 authority and ratification of their principal, Defendant City.




                                                                   er
                                                               Cl
                                      JURISDICTION AND VENUE


                                                           ct
          9.       The subject matter in controversy is within the jurisdictional limits of this court.
                                                       tri
          10.      Plaintiff seeks:
                                                   is

                   a.      monetary relief over $1,000,000.00.
                                              .D



          11.      This Court has jurisdiction over Defendants because the Defendant City is a
                                         Co




 Texas municipality, and the individual defendants are residents of the State of Texas.
                                      is




          12.      Venue is appropriate because the facts of this case arose in Travis County, Texas
                                av




 and the Defendant City is a municipal entity located within Travis County, Texas, and Travis
                            Tr




 County was the county of residence of the individual defendants at the time the cause of action
                       y




 accrued.
                    op




                                                  FACTS
          lc




          13.      Leslie Yolanda Salazar was born on November 7, 1997, to Iris E. Salazar and
        ia
     fic




 Daniel McGarvey, II. When Leslie was 20 years old, on June 7, 2018, Defendant Thomas
  of




 Brown shot and killed her in Austin, Travis County, Texas at the premises located at 7328 S.
Un




 Glenn St., Austin, Texas 78744. Leslie was 5’3” tall and weighed 100 pounds when she was



                                                     3
              Case 1:20-cv-00730-LY Document 2 Filed 07/07/20 Page 9 of 27




 killed. The medical examiner determined that the cause of death was “Gunshot Wounds.” The




                                                                                             e
 death certificate describes the “Manner of Death” as “Homicide.” Ms. Salazar was laid to rest in




                                                                                          ic
                                                                                      Pr
 Lampasas, Texas.

        14.      This recitation of facts behind the incident is based largely on the police




                                                                                 L.
 interviews and statements taken the night Ms. Salazar was killed as reflected in the Travis




                                                                              a
                                                                           lv
 County District Attorney’s letter explaining her decision not to prosecute Officer Brown. (The




                                                                      Ve
 “Declination Letter”).




                                                                   k
        15.      On June 7, 2018, at 2:23:14 A.M. and 2:26:41 A.M., two telephone calls were




                                                               er
                                                           Cl
 made to 911 in quick succession. On the first, the caller complained of a suspect named “Leslie”


                                                        ct
 attempting to break into a home at 7328 S. Glenn Street in Austin. As the facts later became
                                                    tri
 clearer, it was discovered that “Leslie” was in fact an invited guest at the premises, and in the
                                                 is

 second 911 call, the caller, Sidney Joy, said the suspect Leslie was her cousin and was
                                           .D



 threatening people in the house with a knife.
                                      Co




        16.       Officer Elias Robles #7231 (Unit H703) assigned himself to the call, and Officer
                                  is




 Thomas Brown #8106 (Unit H707) was assigned as his back-up. Records indicate that Officer
                             av




 Robles arrived at 2:30:21 A.M., and Officer Brown arrived about three minutes later. Leslie
                          Tr




 Salazar was dead less than thirty minutes later.
                     y




        17.      Officer Robles was the first on scene, and he went straight to the subject address,
                  op




 where he saw a knife lying in the driveway in front of the house. He knocked on the front door
          lc




 of the house, but got no response and was soon redirected to a nearby intersection. He collected
        ia
     fic




 the knife that was found outside and secured it in his vehicle. At the intersection, Officer Robles
  of




 met with two residents of the home, Lauren Chips and Sidney Joy. Officer Brown arrived soon
Un




 thereafter. It was at that time that officers learned that another woman, Valerie Kernes, a



                                                    4
            Case 1:20-cv-00730-LY Document 2 Filed 07/07/20 Page 10 of 27




 roommate of Ms. Chips and Ms. Joy, was still in the house. Ms. Kernes later told police she had




                                                                                                          e
 seen the earlier altercation, including Ms. Salazar shouting “Kill me! Kill me!”, and had helped




                                                                                                       ic
                                                                                                  Pr
 break up a physical fight earlier in the evening between Ms. Salazar and Ms. Chips. Eventually,

 after 2:00 A.M., Ms. Kernes returned to her room and tried to go back to sleep. After police




                                                                                             L.
 arrived, Ms. Chips called Ms. Kernes and told her to come outside, which she did, unharmed. 1




                                                                                         a
                                                                                      lv
         18.      As soon as Officers Brown and Robles entered the house they announced




                                                                                Ve
 themselves as police officers, with Brown in the lead and Robles directly behind him. Robles




                                                                             k
 initially led the way in, but eventually, Officer Brown moved in front. Interestingly, Officer




                                                                        er
                                                                    Cl
 Brown admitted he could not remember Ms. Salazar’s name, so he asked Officer Robles. After


                                                               ct
 calling her name Officer Brown moved in front to clear the kitchen area, and within seconds Ms.
                                                          tri
 Salazar appeared approximately 8-10 feet in front of him. Officer Brown stated: “I see that she
                                                       is

 has a knife which in my mind looked - looked to be like two or three feet - it looked huge. 2 She
                                                 .D



 had a knife in her right hand and she had it up like this. And I see that - at the same time that I
                                           Co




 see that I see her face and I just remember her face. I - I don’t know the - the word to put it but it
                                      is




 looked like, staring off like - like she was on a mission or some -- I don’t - I don’t know who
                                 av




 [sic] to put it. But like - like she was on a mission.”
                            Tr




         19.      Officer Robles also described that moment to investigators: “As we approached
                      y




 the kitchen was when Leslie pops out approximately 8 to 10 feet in front of us. I identified
                   op




 Leslie by the clothing description we had previously been given of wearing a dark gray shirt, and
          lc




 cut-off jeans. Leslie had a knife in her right hand and holding it in a stabbing type way with the
        ia
     fic
  of




 1
   The District Attorney’s declination letter states, “Even though Ms. Kernes had come out unhurt, the two officers
 were unsure whether anyone else might be in the house with Ms. Salazar due to the fact that all of the witnesses
Un




 appeared to be intoxicated and therefore unclear on who’d been in the house and who might still be inside.” Direct
 statements recorded on Officer Robles’s bodycam show this to be untrue, as he remarks more than once that Ms.
 Salazar was the only person left in the house.
 2
   In fact, instead of being “two or three feet,” the knife was a typical 6-8 inch kitchen steak knife.

                                                         5
            Case 1:20-cv-00730-LY Document 2 Filed 07/07/20 Page 11 of 27




 point down. She is holding it in front of her at about her waist to chest height. Leslie had a




                                                                                                       e
 blank stare on her face of just nothing.” Robles said that at this time Brown shouted at Leslie to




                                                                                                    ic
                                                                                               Pr
 drop the knife at least twice, and this statement is supported by the audio captured by Officer

 Brown’s bodycam. Immediately thereafter, Officer Brown fired three shots, and Ms. Salazar fell




                                                                                          L.
 to the ground.3




                                                                                      a
                                                                                   lv
         20.       At this point, Ms. Salazar still had the knife in her hand and she was still moving.




                                                                              Ve
 When she stopped moving, Officer Brown “moved forward and removed the knife from her




                                                                          k
 hand. I don’t think he used his hand but may have stepped on the knife and moved it away from




                                                                      er
                                                                  Cl
 Leslie’s reach.” Officer Brown confirmed that he put his foot on the knife and slid it out of the


                                                             ct
 way, and then: “I believe I dragged her [be]cause even if she - where she fell was in a very tight
                                                        tri
 space so I moved her out of that space and then I began [to] apply pressure.” EMS arrived on
                                                     is

 scene at 2:55 A.M., and Ms. Salazar was pronounced dead at 3:00 A.M.
                                               .D



         21.       On July 20, 2017, less than a year before this fatal shooting, APD issued its
                                         Co




 “Policy Manual,” which put into effect a comprehensive written set of rules for “De-escalation”
                                     is




 and “De-escalation Techniques,” defined as:
                                av




         De-escalation - Using techniques to stabilize the situation and reduce the
                            Tr




         immediacy of the threat, so that more options and resources are available to bring
         about a successful resolution to an encounter with a non-compliant subject. The
         goal of de-escalation is to gain the voluntary compliance of subjects, when
                       y




         feasible, thereby eliminating the need to use force in response to resistance.
                    op




         De-escalation Techniques - Communicative or other actions used by officers,
          lc




         when safe, and without compromising law-enforcement priorities, that are
         designed to increase the likelihood of gaining voluntary compliance from a non-
        ia




         compliant subject, and reduce the likelihood of using force in response to
     fic




         resistance.
  of




 APD Policy Manual 2017-1.5 Issued 7/20/2017 (excerpt attached hereto as Exhibit A).
Un




 3
  What the bodycam video actually proves is that instead of giving Ms. Salazar time to drop the weapon, Officer
 Brown fired almost simultaneously, or mere fractions of a second after his command.

                                                       6
           Case 1:20-cv-00730-LY Document 2 Filed 07/07/20 Page 12 of 27




        22.     Specifically, when determining whether to apply any level of force and evaluating




                                                                                                e
 whether an officer has used objectively reasonable force, a number of factors should be taken




                                                                                             ic
                                                                                         Pr
 into consideration. These factors include, but are not limited to:

        (1) The conduct of the individual being confronted as reasonably perceived by the




                                                                                    L.
            officer at the time.
        (2) Officer/subject factors such as age, size, relative strength, skill level,




                                                                                a
            injury/level of exhaustion and number of officers vs. subjects.




                                                                             lv
        (3) Influence of drugs/alcohol or mental capacity.




                                                                        Ve
        (4) Proximity of weapons.
        (5) The degree to which the subject has been effectively restrained and his ability
            to resist despite being restrained.




                                                                      k
        (6) Time and circumstances permitting, and the availability of other options (what




                                                                 er
            resources are reasonably available to the officer under the circumstances).




                                                             Cl
        (7) Seriousness of the suspected offense or reason for contact with the individual.
        (8) Training and experience of the officer.

                                                        ct
        (9) Potential for injury to citizens, officers and subjects.
        (10) Risk of escape.
                                                    tri
        (11) Whether the conduct of the individual being confronted no longer
            reasonably appears to pose an imminent threat to the officer or others.
                                                 is

        (12) Other exigent circumstances.
                                            .D



 Id.
                                      Co




        23.     These factors were largely ignored:
                                  is




        (1) The conduct of the individual being confronted as reasonably perceived by the officer
                             av




            at the time;
                  There was no indication upon arrival of the officers on the scene that Leslie
                         Tr




                     Salazar was a danger to anyone. There was literally no reason to “confront”
                     her without some attempt to diffuse the situation.
                    y
                 op




        (2) Officer and subject factors such as age, size, relative strength, skill level, injury/ level
            of exhaustion and number of officers versus subjects;
            lc




                 This factor cannot be overemphasized.                  There is no “objective
                   reasonableness” analysis that would allow the conclusion that two Austin
          ia




                   police officers’ size, relative strength, or skill level would call for the use of
       fic




                   deadly force to neutralize a petite woman with a steak knife.
  of




        (3) Influence of drugs and alcohol or mental capacity;
                 Ms. Salazar was at least intoxicated, and perhaps mentally imbalanced. There
Un




                   was simply no reason to rush this confrontation.


                                                   7
          Case 1:20-cv-00730-LY Document 2 Filed 07/07/20 Page 13 of 27




        (4) Proximity of weapons;
                Ms. Salazar was holding a kitchen steak knife eight to ten feet away from




                                                                                              e
                  Officer Brown.




                                                                                           ic
                                                                                      Pr
        (5) The degree to which the subject has been effectively restrained and his ability to resist
            despite being restrained;




                                                                                  L.
                This factor does not appear to apply.




                                                                              a
        (6) Time and circumstances permitting, the reasonable availability of other resources to




                                                                           lv
            the officer;




                                                                      Ve
                 Time and circumstance both permitted bringing in other resources to deal with
                    the situation, including less lethal methods of subduing Ms. Salazar.




                                                                   k
                                                               er
        (7) Seriousness of the suspected offense or reason for contact with the individual;
                 Presumably, the suspected offense was assault; that factor would not weigh in




                                                           Cl
                   favor of an ill-prepared advance on the subject.

        (8) Training and experience of the officer;
                                                       ct
                                                   tri
                It appears the training should have been there considering the de-escalation
                   guidelines. Unfortunately, it was not put into practice.
                                                is
                                          .D


        (9) Potential for injury to citizens, officers and subjects;
                Literally none, if the proper de-escalation techniques were used before Officer
                                     Co




                   Brown opened fire.

        (10)   Risk of escape;
                                 is




                This factor does not appear to apply. Even if it did, the harm (death of a
                            av




                  young woman) weighed against the potential risk of escape would mitigate in
                  favor of de-escalation at least being attempted.
                        Tr




        (11)   Whether the conduct of the individual being confronted no longer reasonably
                   y




               appears to pose an imminent threat to the officer or others;
                op




                Again, Leslie Salazar was alone in a home with a kitchen steak knife. All
                  complaining witnesses were outside the home. Ms. Salazar posed absolutely
          lc




                  no imminent threat to anyone.
        ia




        (12)   Other exigent circumstances.
     fic




  Had other, less lethal actions been allowed to work, Leslie Salazar would be alive today.
  of




        24.    Defendant City has a longstanding record of not providing APD officers with
Un




 adequate training and not preventing excessive force claims against its officers. As a result of

                                                  8
            Case 1:20-cv-00730-LY Document 2 Filed 07/07/20 Page 14 of 27




 the lack of training and the official custom or policies of the APD, Defendants Brown’s and




                                                                                                            e
 Robles’s inadequate training and failure to implement APD’s policies resulted in the death of




                                                                                                         ic
                                                                                                    Pr
 Leslie Salazar. APD failed to provide adequate training to its officers in the use of deadly force.

 APD failed to provide adequate training to its officers on proper arrest and confrontation




                                                                                               L.
 techniques. APD failed to provide adequate training to its officers on appropriate methods and




                                                                                          a
                                                                                       lv
 techniques to control situations similar to the one at issue in this case. The City knew or should




                                                                                  Ve
 have known that the training provided to the officers was inadequate or nonexistent.




                                                                              k
                                            CAUSES OF ACTION




                                                                          er
                                                                     Cl
                                                Wrongful Death


                                                                ct
         25.      Plaintiff incorporates by reference the allegations set forth in the previous
                                                           tri
 paragraphs. Plaintiff brings this wrongful death action on her behalf and on behalf of all
                                                       is

 statutory heirs pursuant to Texas Civil Practice and Remedies Code§ 71.001, et seq.
                                                  .D



         26.      Iris E. Salazar was Leslie Yolanda Salazar’s mother.
                                            Co




         27.      Defendants City, Brown, and Robles are all “persons” under Chapter 71 of the
                                      is




 Civil Practice and Remedies Code.4                Defendants' wrongful and intentional acts, neglect,
                                 av




 carelessness, unskillfulness, and/or default described herein caused Leslie Yolanda Salazar’s
                             Tr




 death. Leslie Yolanda Salazar would have been entitled to bring an action for her injuries
                       y




 against Defendants had she lived.
                    op




         28.      Plaintiff has suffered, and will continue to suffer, a loss of consortium and
          lc




 damage to the child/parent relationship, including the loss of love, affection, solace, comfort,
        ia
     fic




 companionship, society, assistance, and emotional support from her son as a proximate result of
  of




 defendants’ actions.
Un




 4
  "Person" means an individual, association of individuals, joint-stock company, or corporation . . . . "Corporation"
 means a municipal, private, public, or quasi-public corporation other than a county or a common or independent

                                                          9
            Case 1:20-cv-00730-LY Document 2 Filed 07/07/20 Page 15 of 27




         29.      As a proximate cause of defendants’ actions, Plaintiff has suffered severe mental




                                                                                              e
 depression and anguish, grief, and sorrow as a result of her daughter’s death, and in all




                                                                                           ic
                                                                                          Pr
 reasonable probability, will continue to suffer indefinitely into the future.

         30.      Plaintiff also suffered pecuniary loss and loss of inheritance due to the death of




                                                                                     L.
 her daughter, which defendants’ actions proximately caused.




                                                                                      a
                                                                                   lv
         31.      The City is liable not only for its own wrongful act, neglect, carelessness,




                                                                               Ve
 unskillfulness, or default, but also for its agents’ or servants’. T EX. CIV. PRAC. & REM. CODE §




                                                                            k
 71.002(b).




                                                                        er
                                                                   Cl
                                               Survival Action


                                                              ct
         32.      Plaintiff brings this survival action in her capacity as legal heir of decedent and
                                                          tri
 Independent Administrator of the Estate of Leslie Yolanda Salazar pursuant to Texas Civil
                                                      is

 Practice & Remedies Code § 71.021.                Defendants’ intentional and negligent acts were a
                                                .D



 proximate cause of tremendous conscious pain, suffering, terror, and mental anguish to Leslie
                                          Co




 Yolanda Salazar preceding her eventual death. The Estate of Leslie Yolanda Salazar is entitled
                                     is




 to recover damages for:
                                 av




                  a.       Leslie Yolanda Salazar’s conscious physical pain and suffering suffered
                            Tr




                           by prior to her death;

                  b.       Her conscious mental anguish suffered prior to her death; and
                      y
                   op




                  c.       Funeral and burial expenses for Leslie Yolanda Salazar.
          lc




                                           PROXIMATE CAUSE
        ia




         33.      Each and every, all and singular of the foregoing acts and omissions, on the part
     fic




 of Defendants, taken separately and/or collectively, constitute a direct and proximate cause of the
  of




 injuries and damages set forth below.
Un




 school district. TEX. CIV. PRAC. & REM. CODE § 71.001(1), (2) (emphasis added).

                                                       10
             Case 1:20-cv-00730-LY Document 2 Filed 07/07/20 Page 16 of 27




                     DAMAGES FOR WRONGFUL DEATH AND SURVIVAL




                                                                                              e
         34.    As a proximate result of the above-described acts and/or omissions on the part of




                                                                                           ic
                                                                                       Pr
 the Defendants, jointly and severally, by and through their vice principals, agents, employees,

 and representatives, Plaintiff and the deceased sustained serious, disabling, and permanent




                                                                                    L.
 injuries.




                                                                                a
                                                                             lv
         35.    The Estate of Leslie Yolanda Salazar has suffered the following damages:




                                                                          Ve
                a.      Past physical pain, suffering, and mental anguish;




                                                                    k
                b.      Loss of earning capacity;




                                                                er
                                                            Cl
                c.      Past physical disfigurement; and


                                                        ct
                d.      Past physical impairment.   tri
         36.    Iris E. Salazar has suffered the following damages:
                                                is

                a.      Loss of consortium in the past and in the future;
                                           .D



                b.      Loss of advice and counsel in the past and in the future;
                                      Co




                c.      Loss of services in the past and in the future;
                                 is




                d.      Loss of companionship and society in the past and in the future;
                             av




                e.      Loss of inheritance;
                         Tr




                f.      Past and future mental anguish; and
                    y




                g.      Past and future medical and therapy.
                 op




         37.    Plaintiff is entitled to recover actual damages on her behalf and on behalf of the
          lc




 Estate of Leslie Yolanda Salazar in an amount that is sufficient to compensate for their injuries.
        ia
     fic




                                    EXEMPLARY DAMAGES
  of




         38.    The acts or omissions alleged herein, when viewed objectively from the
Un




 standpoint of the Defendants, involved an extreme degree of risk, considering the probability and



                                                  11
           Case 1:20-cv-00730-LY Document 2 Filed 07/07/20 Page 17 of 27




 magnitude of potential harm to others, and were of such a nature that Defendants had, or should




                                                                                              e
 have had, a subjective awareness of the risk involved, but nevertheless proceeded with conscious




                                                                                           ic
                                                                                         Pr
 indifference to the rights, safety, and welfare of others, including but not limited to Leslie

 Yolanda Salazar and Plaintiff.




                                                                                  L.
         39.     As a result of the untimely death of Ms. Salazar, her family has suffered and will




                                                                              a
                                                                           lv
 continue to suffer into the future a pecuniary loss from her death, including loss of household




                                                                       Ve
 services, along with contributions of pecuniary value which they would have, in reasonable




                                                                   k
 probability, received from Ms. Salazar during their lifetimes, had Ms. Salazar lived.




                                                                er
                                                            Cl
         40.     Iris E. Salazar has suffered severe mental depression and anguish, grief, and


                                                       ct
 sorrow as a result of the death of her daughter, and in all reasonable probability will continue to
                                                   tri
 suffer indefinitely into the future. She has experienced the one loss that every parent fears; she
                                                is

 has buried her beloved daughter, Leslie. Plaintiff has suffered, and will continue to suffer, a loss
                                           .D



 of consortium and damage to the child/parent relationship, including the loss of love, affection,
                                        Co




 solace, comfort, companionship, society, assistance, and emotional support from her daughter.
                                   is




         41.     For all the foregoing losses, plaintiff seeks exemplary damages within the
                              av




 jurisdictional limits of this Court.
                          Tr




                                             PRAYER
                     y




         WHEREFORE, Plaintiff, Iris E. Salazar, in her individual capacity and as the sole
                  op




 representative of the Estate of Leslie Yolanda Salazar, respectfully prays that the Defendants be
          lc




 cited to appear and answer herein, and that upon a final hearing of the cause, judgment be
        ia
     fic




 entered for the Plaintiff against Defendants, jointly and severally, for damages in an amount
  of




 within the jurisdictional limits of the Court; exemplary damages, as addressed to each Defendant
Un




 per Section 41.006, Chapter 41, Texas Civil Practice and Remedies Code, excluding interest, and



                                                 12
           Case 1:20-cv-00730-LY Document 2 Filed 07/07/20 Page 18 of 27




 as allowed by Sec. 41.008, Chapter 41, Texas Civil Practice and Remedies Code, together with




                                                                                               e
 pre-judgment interest at the maximum rate allowed by law; post-judgment interest at the legal




                                                                                            ic
                                                                                       Pr
 rate, costs of court; and such other and further relief to which the Plaintiff may be entitled at law

 or in equity.




                                                                                   L.
                                               Respectfully submitted,




                                                                               a
                                                                            lv
                                               MARTIN • MILLICAN • COOLEY, PLLC




                                                                       Ve
                                               By:__/s/Scott S. Cooley___




                                                                    k
                                                      Scott S. Cooley




                                                                er
                                                      Texas Bar No. 00796394




                                                            Cl
                                                      Jackie R. Baltrun
                                                      Texas Bar No. 24087140

                                                        ct
                                                      512 E. Fourth St.
                                                      Lampasas, Texas 76550
                                                    tri
                                                      Tel. (512) 556-6228
                                                is
                                                      Fax. (844) 318-6073
                                           .D


                                               ATTORNEYS FOR PLAINTIFF
                                      Co
                                  is
                             av
                         Tr
                    y
                 op
          lc
        ia
     fic
  of
Un




                                                  13
       Case 1:20-cv-00730-LY Document 2 Filed 07/07/20 Page 19 of 27




                                                                          e
                                                                       ic
                                                                 Pr
                                                             L.
                                                           a
                                                        lv
                                                    Ve
                                                  k
                                               er
                                            Cl
                                        ct
                                     tri
                                   is
                               .D
                           Co
                        is
                    av
                 Tr
              y
           op
       lc
     ia
  fic
  of
Un
       Case 1:20-cv-00730-LY Document 2 Filed 07/07/20 Page 20 of 27




                                                                          e
                                                                       ic
                                                                 Pr
                                                             L.
                                                           a
                                                        lv
                                                    Ve
                                                  k
                                               er
                                            Cl
                                        ct
                                     tri
                                   is
                               .D
                           Co
                        is
                    av
                 Tr
              y
           op
       lc
     ia
  fic
  of
Un
       Case 1:20-cv-00730-LY Document 2 Filed 07/07/20 Page 21 of 27




                                                                          e
                                                                       ic
                                                                 Pr
                                                             L.
                                                           a
                                                        lv
                                                    Ve
                                                  k
                                               er
                                            Cl
                                        ct
                                     tri
                                   is
                               .D
                           Co
                        is
                    av
                 Tr
              y
           op
       lc
     ia
  fic
  of
Un
       Case 1:20-cv-00730-LY Document 2 Filed 07/07/20 Page 22 of 27




                                                                          e
                                                                       ic
                                                                 Pr
                                                             L.
                                                           a
                                                        lv
                                                    Ve
                                                  k
                                               er
                                            Cl
                                        ct
                                     tri
                                   is
                               .D
                           Co
                        is
                    av
                 Tr
              y
           op
       lc
     ia
  fic
  of
Un
       Case 1:20-cv-00730-LY Document 2 Filed 07/07/20 Page 23 of 27




                                                                          e
                                                                       ic
                                                                 Pr
                                                             L.
                                                           a
                                                        lv
                                                    Ve
                                                  k
                                               er
                                            Cl
                                        ct
                                     tri
                                   is
                               .D
                           Co
                        is
                    av
                 Tr
              y
           op
       lc
     ia
  fic
  of
Un
       Case 1:20-cv-00730-LY Document 2 Filed 07/07/20 Page 24 of 27




                                                                          e
                                                                       ic
                                                                 Pr
                                                             L.
                                                           a
                                                        lv
                                                    Ve
                                                  k
                                               er
                                            Cl
                                        ct
                                     tri
                                   is
                               .D
                           Co
                        is
                    av
                 Tr
              y
           op
       lc
     ia
  fic
  of
Un
                          Case 1:20-cv-00730-LY Document 2 Filed 07/07/20 Page 25 of 27
                                                                 C I T A T I O N
                                                      T H E     S T A T E    O F    T E X A S
                                                              CAUSE NO. D-1-GN-20-003037

IRIS E. SALAZAR, INDIVIDUALLY, AND AS INDEPENDENT ADMINISTRATOR OF THE ESTATE OF LESLIE
YOLANDA SALAZAR                                                                                                          , Plaintiff

     vs.
THE CITY OF AUSTIN, TEXAS; THOMAS BROWN; ELIAS ROBLES
                                                                                                                         , Defendant

TO:     CITY OF AUSTIN TEXAS
        BY SERVING THROUGH ITS MAYOR, CLERK, SECRETARY OF TREASURER
        301 WEST 2ND STREET
        AUSTIN, TEXAS 78701

Defendant, in the above styled and numbered cause:

YOU HAVE BEEN SUED. You may employ an attorney. If you or your attorney do not file a written answer with the
clerk who issued this citation by 10:00 A.M. on the Monday next following the expiration of twenty days after
you were served this citation and petition, a default judgment may be taken against you.

Attached is a copy of the PLAINTIFF'S ORIGINAL PETITION of the PLAINTIFF in the above styled and numbered
cause, which was filed on JUNE 8,2020 in the 98TH JUDICIAL DISTRICT COURT of Travis County, Austin, Texas.

ISSUED AND GIVEN UNDER MY HAND AND SEAL of said Court at office, June 16, 2020.

REQUESTED BY:
SCOTT S. COOLEY
512 E. 4TH ST.
LAMPASAS, TX 76550
BUSINESS PHONE:(512)556-6228             FAX:(844)318-6073




                                                                                    PREPARED BY: MELISSA ROMERO

                 --   -   --    -   --   -   --   -   --   -    --   R E T U R N   --   -   --   -    --   -   --   -   --   -    --
Came to hand on the _____ day of ________________, ________ at ________ o’clock ____M., and executed at
___________________________________________________ within the County of ______________________ on the _____ day
of ________________, ________, at ________ o’clock ____M.,
by delivering to the within named __________________________________________________________, each in person, a
true copy of this citation together with the PLAINTIFF'S ORIGINAL PETITION                           accompanying pleading, having first
attached such copy of such citation to such copy of pleading and endorsed on such copy of citation the date of
delivery.

Service Fee: $ ________                                                                 ____________________________________________
                                                                                        Sheriff / Constable / Authorized Person
Sworn to and subscribed before me this the
                                                                                        By:_________________________________________
_____ day of ________________, ________.
                                                                                        ____________________________________________
                                                                                        Printed Name of Server


________________________________________                                                ______________________________ County, Texas
Notary Public, THE STATE OF TEXAS

D-1-GN-20-003037                                                        SERVICE FEE NOT PAID                                     P01 - 000093526
      Original                 Service Copy
                          Case 1:20-cv-00730-LY Document 2 Filed 07/07/20 Page 26 of 27
                                                                 C I T A T I O N
                                                      T H E     S T A T E    O F    T E X A S
                                                              CAUSE NO. D-1-GN-20-003037

IRIS E. SALAZAR, INDIVIDUALLY, AND AS INDEPENDENT ADMINISTRATOR OF THE ESTATE OF LESLIE
YOLANDA SALZAR                                                                                                           , Plaintiff

     vs.
THE CITY OF AUSTIN, TEXAS; THOMAS BROWN; ELIAS ROBLES
                                                                                                                         , Defendant

TO:     THOMAS BROWN
        AUSTIN POLICE DEPARTMENT
        715 E 8TH ST
        AUSTIN, TEXAS 78701-3300

Defendant, in the above styled and numbered cause:

YOU HAVE BEEN SUED. You may employ an attorney. If you or your attorney do not file a written answer with the
clerk who issued this citation by 10:00 A.M. on the Monday next following the expiration of twenty days after
you were served this citation and petition, a default judgment may be taken against you.

Attached is a copy of the PLAINTIFF'S ORIGINAL PETITION of the PLAINTIFF in the above styled and numbered
cause, which was filed on JUNE 8,2020 in the 98TH JUDICIAL DISTRICT COURT of Travis County, Austin, Texas.

ISSUED AND GIVEN UNDER MY HAND AND SEAL of said Court at office, June 16, 2020.

REQUESTED BY:
SCOTT S. COOLEY
512 E. 4TH ST.
LAMPASAS, TX 76550
BUSINESS PHONE:(512)556-6228             FAX:(844)318-6073




                                                                                    PREPARED BY: MELISSA ROMERO

                 --   -   --    -   --   -   --   -   --   -    --   R E T U R N   --   -   --   -    --   -   --   -   --   -    --
Came to hand on the _____ day of ________________, ________ at ________ o’clock ____M., and executed at
___________________________________________________ within the County of ______________________ on the _____ day
of ________________, ________, at ________ o’clock ____M.,
by delivering to the within named __________________________________________________________, each in person, a
true copy of this citation together with the PLAINTIFF'S ORIGINAL PETITION                           accompanying pleading, having first
attached such copy of such citation to such copy of pleading and endorsed on such copy of citation the date of
delivery.

Service Fee: $ ________                                                                 ____________________________________________
                                                                                        Sheriff / Constable / Authorized Person
Sworn to and subscribed before me this the
                                                                                        By:_________________________________________
_____ day of ________________, ________.
                                                                                        ____________________________________________
                                                                                        Printed Name of Server


________________________________________                                                ______________________________ County, Texas
Notary Public, THE STATE OF TEXAS

D-1-GN-20-003037                                                        SERVICE FEE NOT PAID                                     P01 - 000093528
      Original                 Service Copy
                          Case 1:20-cv-00730-LY Document 2 Filed 07/07/20 Page 27 of 27
                                                                     C I T A T I O N
                                                      T H E     S T A T E     O F      T E X A S
                                                              CAUSE NO. D-1-GN-20-003037

IRIS E. SALAZAR, INDIVIDUALLY, AND AS INDEPENDENT ADMINISTRATOR OF THE ESTATE OF LESLIE
YOLANDA SALAZAR                                                                                                              , Plaintiff

     vs.
THE CITY OF AUSTIN, TEXAS; THOMAS BROWN; ELIAS ROBLES
                                                                                                                             , Defendant

TO:     ELIAS ROBLES
        AUSTIN POLICE DEPARTMENT
        715 E 8TH ST
        AUSTIN, TEXAS 78701-3300

Defendant, in the above styled and numbered cause:

YOU HAVE BEEN SUED. You may employ an attorney. If you or your attorney do not file a written answer with the
clerk who issued this citation by 10:00 A.M. on the Monday next following the expiration of twenty days after
you were served this citation and petition, a default judgment may be taken against you.

Attached is a copy of the PLAINTIFF'S ORIGINAL PETITION of the PLAINTIFF in the above styled and numbered
cause, which was filed on JUNE 8,2020 in the 98TH JUDICIAL DISTRICT COURT of Travis County, Austin, Texas.

ISSUED AND GIVEN UNDER MY HAND AND SEAL of said Court at office, June 16, 2020.

REQUESTED BY:
SCOTT S. COOLEY
512 E. 4TH ST.
LAMPASAS, TX 76550
BUSINESS PHONE:(512)556-6228             FAX:(844)318-6073




                                                                                        PREPARED BY: MELISSA ROMERO

                 --   -   --    -   --   -   --   -   --   -    --     R E T U R N     --   -   --   -    --   -   --   -   --   -    --
Came to hand on the _____ day of ________________, ________ at ________ o’clock ____M., and executed at
___________________________________________________ within the County of ______________________ on the _____ day
of ________________, ________, at ________ o’clock ____M.,
by delivering to the within named __________________________________________________________, each in person, a
true copy of this citation together with the PLAINTIFF'S ORIGINAL PETITION                               accompanying pleading, having first
attached such copy of such citation to such copy of pleading and endorsed on such copy of citation the date of
delivery.

Service Fee: $ ________                                                                     ____________________________________________
                                                                                            Sheriff / Constable / Authorized Person
Sworn to and subscribed before me this the
                                                                                            By:_________________________________________
_____ day of ________________, ________.
                                                                                            ____________________________________________
                                                                                            Printed Name of Server


________________________________________                                                    ______________________________ County, Texas
Notary Public, THE STATE OF TEXAS

D-1-GN-20-003037                                                          SERVICE FEE NOT PAID                                       P01 - 000093529
      Original                 Service Copy
